Park, J.
"We think the document which purports to be a copy of the marriage record of the accused in Ireland, was improperly received by the court as evidence tending to prove the facts stated in it. The document is not authenticated in any respect whatsoever. It purports to be a copy of the entry number twenty-six, in the Marriage Register Book in the office of the superintendent registrar of births, deaths and marriages for the district of Mohill, and is signed by Thomas Woodward in his official capacity as such registrar. But it does not appear in the case that the law of Ireland required the registration of marriages; nor does it appear that Woodward was the superintendent registrar at the time the certificate was given, if there was such record; neither does it appear that his signature is genuine, if he was such an officer. Indeed nothing appears tending to authenticate the instrument in any way. For ought that appears it may have been a forgery, got up by some designing person for the occasion.
A new trial must be advised.
In this opinion the other judges concurred.